19-23649-rdd     Doc 3796       Filed 09/21/21 Entered 09/21/21 13:23:31               Main Document
                                            Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                        Chapter 11

PURDUE PHARMA L.P., et al.,                                   Case No. 19-23649 (RDD)

Debtors.1                                                     (Jointly Administered)


    ORDER PERMITTING THE MONITOR TO EMPLOY COMMERCIAL CONTRACT
          CONSULTANT AT THE COST AND EXPENSE OF THE DEBTORS

         Upon the motion, by notice of presentment dated August 30, 2021 (ECF No. 3701) (the

“Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors and debtors in possession in

these cases (collectively, the “Debtors”) for entry of an order (this “Order”) permitting the

Monitor to employ Pearl Consulting LLC (“PMC”), at the cost and expense of the Debtors, as

more fully described in the Motion; and the Court having jurisdiction to consider the Motion and

the relief requested therein pursuant to 28 U.S.C. §§ 157(a)–(b) and 1334(b) and the Amended

Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of

the Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b); and

venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals
L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc.
(4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
2
  Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in
the Motion.
19-23649-rdd      Doc 3796       Filed 09/21/21 Entered 09/21/21 13:23:31                Main Document
                                             Pg 2 of 3



notice of the relief requested in the Motion and the opportunity for a hearing thereon having been

provided; and there being no objections to the requested relief; and it appearing that no other or

further notice or a hearing is required; and after due deliberation the Court having determined that

there is good and sufficient cause for the relief granted herein and that such relief is in the best

interests of the Debtors, their estates, their creditors, and all parties in interest,

IT IS HEREBY ORDERED THAT

        1.      The Motion is granted.

        2.      The Monitor is authorized to retain PMC to assist the Monitor in carrying out its

responsibilities under the Voluntary Injunction, as set forth in the Motion, and to render the

services described in the Engagement Agreement.

        3.      The Debtors are authorized to compensate PMC in accordance with the terms of

the Engagement Agreement upon the receipt by the Debtors of reasonably detailed invoices setting

forth the services provided by PMC to the Monitor, and to reimburse PMC for all reasonable and

necessary expenses PMC may incur, upon the presentation to the Debtors of appropriate

documentation, without the need for PMC to file fee applications or otherwise seek Court approval

for the compensation of their services to the Monitor and reimbursement of expenses; provided

that PMC’s fees and expenses shall be subject to final approval of the Court.

        4.      Notwithstanding anything to the contrary in the Engagement Letter, the

indemnification provisions are hereby modified and restated in their entirety as follows:

                (a)     All requests by PMC for payment of indemnity pursuant to the Engagement
                        Letter shall be made by means of an application (interim or final as the case
                        may be) and shall be subject to review by the Court to ensure payment of
                        such indemnity conforms to the terms of the Engagement Letter and is
                        reasonable based upon the circumstances of the litigation or settlement in
                        respect of which indemnity is sought; provided, however, that in no event
                        shall PMC be indemnified in the case of its own bad-faith, self-dealing,
                        breach of fiduciary duty (if any), gross negligence or willful misconduct;


                                                     2
19-23649-rdd     Doc 3796      Filed 09/21/21 Entered 09/21/21 13:23:31            Main Document
                                           Pg 3 of 3




               (b)     In the event that PMC seeks reimbursement from the Debtors for reasonable
                       attorneys’ fees in connection with a request by PMC for payment of
                       indemnity pursuant to the Engagement Letter, as modified by this Order,
                       the invoices and supporting time records from such attorneys shall be
                       included in PMC’s own application (both interim and final) and such
                       invoices and time records shall be subject to the Fee Guidelines and the
                       approval of the Court under the standards of sections 330 and 331 of the
                       Bankruptcy Code without regard to whether such attorney has been retained
                       under section 327 of the Bankruptcy Code and without regard to whether
                       such attorneys’ services satisfy section 330(a)(3)(C) of the Bankruptcy
                       Code; and

               (c)     PMC shall not be entitled to reimbursement by the Debtors for any fees,
                       disbursements and other charges of PMC’s counsel other than those
                       incurred in connection with a request of PMC for payment of indemnity.

       5.      The contents of the Motion and the notice procedures set forth therein are good and

sufficient notice and satisfy the Bankruptcy Rules and the Local Rules, and no other or further

notice of the Motion or the entry of this Order shall be required.

       6.      The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the relief granted in this Order.

       7.      The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


Dated: September 21, 2021                        /s/Robert D. Drain
       White Plains, New York                    THE HONORABLE ROBERT D. DRAIN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                   3
